DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on September 9, 2019 and April 23, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“landing timing detection unit”; 
“target landing timing setting unit”; 
“display control unit” and/or
“display unit”;
in claims 1, 2, and 4-9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the display unit" in line 8. There is insufficient antecedent basis for this limitation in the claim, and the limitation is indefinite. It is unclear whether “the display unit” is meant to indicate the “display” or the “display control unit” recited in claim 1, or rather, an entirely different element.
Claims 2-7 are rejected by virtue of their dependency on claim 1.
Claim 5 recites the limitation “the upper body” in line 3. There is insufficient antecedent basis for this limitation in the claim, and the claim is therefore rejected.
Claims 6-7 are further rejected by virtue of their dependency on claim 5.
Claim 7 recites the limitation “the predetermined value” in line 3. There is insufficient antecedent basis for this limitation in the claim, and the claim is therefore rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea (organizing human activity) without significantly more.
 [Step 1] Claim 8 recites a process, which is one of the statutory categories of invention. 
[Step 2A Prong I] The claim recites, in part, a method for detecting landing at the time of walking of a user; setting a target landing timing of the user based on a result of the detection; and causing a display unit to display an auxiliary image prompting the user to land at the target landing timing. The bolded limitations, under their broadest reasonable interpretation, cover performance of the limitations between people but for the recitation of generic computer components. That is, other than reciting a “control computer” and “display unit to display an auxiliary image”, nothing in the claim elements preclude the method of claim 8 from practically being performed between people. For example, but for the recited language, claim 8 encompasses observing a user walking to determine an appropriate landing timing of 
If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas. Accordingly, claim 8 recites a judicial exception.
[Step 2A Prong II] The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a control computer” and “a display unit.” The “control computer” and “display unit” are recited at a high level of generality (i.e., as a generic computer performing a generic computer function such as executing code) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
[Step 2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above, the additional elements of using a “control computer” to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept.
As noted previously, claim 8, as a whole, merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, claim 8 is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention does not fall within a statutory category and is therefore not patent eligible. 
	[Step 1] Claim 9 recites a program, configured to work with a control computer, for processing of (i) detecting landing at the time of walking of a user; (ii) setting a target landing timing of the user based on the result of the detection; and (iii) causing a display unit to display an auxiliary image prompting the user to land at the target landing timing. 
The claim recites a program per se that does not include any structural recitations, and is therefore not directed to any of the statutory categories. Accordingly, claim 9 is not patent eligible. See MPEP 2106.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 & 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake (U.S. Pub. 20110166488 A1).
Regarding claim 1, Miyake discloses a walking aid system comprising: 
p. 5, [0080], where in addition to a rhythm sound, a visual rhythm stimulus using LED (light emitting diode) or the like, such as a small size display attached to the wrist by means of a strap, may be used to output walking data, such as walk rhythm, walk distance, and walk speed, in real time);
a landing timing detection unit (p. 2, [0017], where the system includes sensor section 2) configured to detect landing at the time of walking of the user (p. 2, [0017, 26], where sensor section 2 has sensors 21 on left and right feet respectively to sense the motion of a walker);
a target landing timing setting unit (p. 2, [0017], where the system includes a target setting section 34) configured to set a target landing timing of the user on the basis of an output of the landing timing detection unit (p. 2, [0017, 26], where the target setting section 34 sets a target value for the left and right rhythm stimulus); and
a display control unit (p. 5, [0076]; Fig. 3, output section 37) configured to cause the display unit to display an auxiliary image prompting the user to land at the target landing timing (p. 4, [0069]; p. 5, [0076]; Fig. 3, where output section 37 of the portable computer sends the timing signals to the stimulus generating section 4 to generate stimuli recognizable by the walker to control the walk of the walker). The system disclosed in Miyake discloses sensor section 2 comprising a variety of sensors 21, such as an acceleration sensor, pressure sensor, pedometer, or the like (p. 4, [0066]), to sense measurements of motion rhythm of the user’s left and right feet respectively (p. 2, [0026]), where the motion rhythm measurements include ground contact timing of the user’s left and right feet (Fig. 1). The system then outputs a target pp. 3-4, [0059]; p. 5, [0076]).

	Regarding claim 2, Miyake discloses all claim limitations of claim 1 as discussed above. Further, Miyake discloses wherein the target landing timing setting unit is configured to set the target landing timing (p. 2, [0017, 26]) such that a time interval from landing of the left foot to landing of the right foot of the user and a time interval from landing of the right foot to the landing of the left foot of the user become close to each other (p. 7, [0097], wherein an improvement is achieved by balancing the motion between both legs).

	Regarding claim 3, Miyake discloses all claim limitations of claim 1 as discussed above. Further, Miyake discloses wherein the auxiliary image is an image in which remaining time before the target landing timing is recognizable (p. 4, [0069], where the output generated to control the walk motion of the walker includes walk rhythm so that the walker can see the motion data during the walk real time, and the data can be immediately fed back).

	Regarding claim 4, Miyake discloses all limitations of claim 3 as discussed above. Further, Miyake discloses wherein the display control unit causes the display unit to display the auxiliary image (p. 5, [0072]; Fig 3, where the portable computer also includes a main section 3 capable of connected to external personal computers via the network 9 to output generated data) in which a change of an p. 4, [0060], where the portable computer may generate a virtual robot of a virtual space configured to move and generate footstep sounds from the timing signal corresponding to the footsteps the user is instructed to take).

	Regarding claim 8, Miyake discloses by a control computer of a walking support system (Fig. 2, #3A, portable computer), detecting landing at the time of walking of a user (p. 2, [0017, 26], where sensor section 2 has sensors 21 on left and right feet respectively to sense the walking motion of a user); 
	setting a target landing timing of the user based on the result of the detection (p. 2, [0017, 26], where a target setting section 34 sets a target value for the left and right rhythm stimulus); and 
causing a display unit (p. 5, [0076]; Fig. 3, output section 37) to display an auxiliary image (p. 5, [0080], where a small size display output walking data) prompting the user to land at the target landing timing (p. 4, [0069]; p. 5, [0076]; Fig. 3, where output section 37 of the portable computer sends the timing signals to the stimulus generating section 4 to generate stimuli recognizable by the walker to control the walk of the walker). Miyake discloses sensor section 2 comprising a variety of sensors 21, such as an acceleration sensor, pressure sensor, pedometer, or the like (p. 4, [0066]), to sense measurements of motion rhythm of the user’s left and right feet respectively (p. 2, [0026]), where the motion rhythm measurements include ground contact timing of the user’s left and right feet (Fig. 1). Further, Miyake discloses pp. 3-4, [0059, 69]; p. 5, [0076]).

	Regarding claim 9, Miyake discloses a control computer of a walking support system configured to execute the steps of claim 8 discussed above (pp. 3-4, [0059], where main section 3 mainly consists of a portable computer storing a control program for the walker).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Takahashi et al. (hereinafter “Takahashi”) (U.S. 5,349,277 A).
Regarding claim 5, Miyake discloses all claim limitations of claim 1 as disclosed above. Further Miyake discloses utilizing a variety of sensors located on different areas of the user’s body, such as on the user’s waist to determine waist sway (or displacement of the center of gravity) accompanying a user’s walking motion (p. 4, [0065-66], where the sensor section 2 has one or more sensors for sensing various kinds of information on the motion of the walker and which can be placed on a user’s upper body, such as their waist). However, Miyake does not specifically disclose utilizing, for example, an inclination sensor to measure the user’s upper body angle at the time of walking. Yet, Takahashi teaches this limitation. Specifically, Takahashi teaches an upper body angle detector (Col. 3, ln. 58-59, where the top of the body is provided with a pair of inclination sensors 40, 42) configured to detect an angle of the upper body at the time of the walking of the user (Abstract; Col. 3, ln. 58-59, where the actual inclination angle of the body of a walking robot is detected),
wherein the target landing timing setting unit is configured to set the target landing timing on the basis of an output of the upper body angle detector (Abstract, where the detected body angle is compared with upper and lower limits and a time interval is adjusted accordingly such that the robot’s leg lands at a time earlier or later than the predetermined time).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an inclination sensor, as Miyake, p. 4, [0068]) to improve accuracy of the timing signals generated based on the motion information sensed with sensor section 2 (Miyake, p. 4, [0069], where, based in part on the motion information sensed with the sensing section 2, timing control is performed to realize the target value of motion rhythm). 

Regarding claim 6, Miyake and Takahashi disclose all claim limitations of claim 5 as discussed above. Miyake additionally discloses wherein the target landing timing setting unit is configured to set the target landing timing to be advanced based on detected motion data (p. 5, [0077], where if the detected walk tempo is too slow, the timing signal is generated to increase the rhythm stimulus tempo or to advance the rhythm stimulus phase). While Miyake discloses a sensor section 2 comprising sensors 21 that may be attached to the user’s waist to detect displacement of the center of gravity, and wherein main section 3 then produces timing signals according to various information sensed with the sensor section 2 (p. 4, [0065-66, 69]), Miyake does not disclose specifically using inclination sensors or the like to detect an upper body angle and influence the timing signals generated. However, Takahashi teaches this limitation. 
Specifically, Takahashi teaches detecting an inclination angle of the body and adjusting the target landing timing to be advanced when the angle of the upper body is smaller than a predetermined value (Abstract; Col. 6, ln. 30-58, where the time interval is changed such that the robot’s leg lands at a time earlier or later than the schedule time based on the body’s inclination angle in comparison to upper and lower thresholds). Therefore, Takahashi teaches correcting the target values on the basis of the inclination of the robot’s body so that a user may walk stably and smoothly at all times, even when on unanticipated rough terrain (Col. 10, ln. 39-42). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an inclination sensor, as taught by Takahashi, into sensor section 2 comprising sensors 21, as disclosed in Miyake, for convenience in sensing various other information aside from waist sway (Miyake, p. 4, [0068]) to improve accuracy of the timing signals generated based on the motion information sensed with sensor section 2 (Miyake, p. 4, [0069], where, based in part on the motion information sensed with the sensing section 2, timing control is performed to realize the target value of motion rhythm). Further, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize inclination angles of the body as taught by Takahashi as an alternative to trajectory/displacement of the center of gravity as disclosed in Miyake (Takahashi, Col. 10, ln. 64-Col. 11, ln. 1, where instead of defining the walking pattern in term of absolute or relative angles, it is possible to define it in terms of a superordinate concept such as the trajectory of the center of gravity) to determine proper target landing timing. 

Regarding claim 7, Miyake and Takahashi disclose all claim limitations of claim 5 as discussed above. Miyake additionally discloses wherein the target landing timing setting unit is configured to set the target landing timing to be delayed based on detected motion data (p. 5, [0077], where if the detected walk tempo is too fast, a timing signal is generated to decrease the rhythm stimulus tempo or delay the rhythm stimulus phase). While Miyake discloses a sensor section 2 comprising sensors 21 that may be attached to the user’s waist to detect displacement of the center of gravity, and wherein main section 3 then produces timing signals according to various information sensed with the sensor section 2 (p. 4, [0065-66, 69]), Miyake does not disclose specifically using inclination sensors or the like to detect an upper body angle and influence the timing signals generated. However, Takahashi teaches this limitation. 
Specifically, Takahashi teaches detecting an inclination angle of the body and adjusting the target landing timing to be delayed when the angle of the upper body is smaller than a predetermined value (Abstract; Col. 6, ln. 30-58, where the time interval is changed such that the robot’s leg lands at a time earlier or later than the schedule time based on the body’s inclination angle in comparison to upper and lower thresholds). Therefore, Takahashi teaches correcting the target values on the basis of the inclination of the robot’s body so that a user may walk stably and smoothly at all times, even when on unanticipated rough terrain (Col. 10, ln. 39-42). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an inclination sensor, as taught by Takahashi, into sensor section 2 comprising sensors 21, as disclosed in Miyake, for convenience in sensing various other information aside from waist sway (Miyake, p. 4, [0068]) to improve accuracy of the timing signals generated based on the motion information sensed with sensor section 2 (Miyake, p. 4, [0069], where, based in part on the motion information sensed with the sensing section 2, timing control is performed to realize the target value of motion rhythm). Further, it would Takahashi, Col. 10, ln. 64-Col. 11, ln. 1, where instead of defining the walking pattern in term of absolute or relative angles, it is possible to define it in terms of a superordinate concept such as the trajectory of the center of gravity) to determine proper target landing timing.

Conclusion
Claims 1-9 are rejected for the reasons stated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is 571-272-4280. The examiner can normally be reached M-F: 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached at 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715